As filed with the Securities and Exchange Commission on November 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 6601 Six Forks Road, Suite 340, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 6601 Six Forks Road, Suite 340, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Shares Value Underlying Funds Trust - 101.1% Hatteras Event Driven Fund a,b $ Long/Short Equity a,b Hatteras Market Neutral Fund a,b Relative Value Long/Short Debt a,b Managed Futures Strategies a,b Total Underlying Funds Trust (Cost $340,265,789) $ Money Market Funds - 0.0% Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class, 0.16%c Total Money Market Funds (Cost $626) Total Investments (Cost $340,266,415) - 101.1% Liabilities in Excess of Other Assets - (1.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Affiliated issuer. Please refer to Note 3 of the Notes to Financial Statements. c - Variable Rate Security. Rate shown is the seven day yield as of September 30, 2015. The accompanying notes are an integral part of these financial statements. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALTERNATIVE MULTI-MANAGER FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Shares Value Underlying Funds Trust - 98.1% Hatteras Event Driven Funda,b $ Long/Short Equitya,b Hatteras Market Neutral Funda,b Relative Value - Long/Short Debta,b Total Underlying Funds Trust (Cost $61,373,011) $ Money Market Funds - 1.0% Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class, 0.16%c Total Money Market Funds (Cost $707,738) Total Investments (Cost $62,080,749) - 99.1% Other Assets in Excess of Liabilities - 0.9% Total Net Assets - 100.0% $ Percentages are stated as a percent of net assets. Footnotes a - Non-income producing. b - Affiliated issuer. Please refer to Note 3 of the Notes to Financial Statements. c - Variable Rate Security. Rate shown is the seven day yield as of September 30, 2015. The accompanying notes are an integral part of these financial statements. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS DISCIPLINED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Purchased Options - 103.0% Call Options - 93.0% (a) Contracts Value S&P 500 Composite Stock Price Index Expiration October 2015, Exercise Price: $25.50 $ Expiration October 2015, Exercise Price: $26.00 30 Expiration October 2015, Exercise Price: $194.50 Expiration October 2015, Exercise Price: $199.26 30 Expiration November 2015, Exercise Price: $26.00 30 Expiration November 2015, Exercise Price: $26.10 Expiration November 2015, Exercise Price: $199.26 30 Expiration November 2015, Exercise Price: $200.00 Expiration December 2015, Exercise Price: $24.06 Expiration December 2015, Exercise Price: $26.97 40 Expiration December 2015, Exercise Price: $184.50 Expiration December 2015, Exercise Price: $205.19 40 Expiration January 2016, Exercise Price: $26.00 40 Expiration January 2016, Exercise Price: $26.97 Expiration January 2016, Exercise Price: $199.20 40 Expiration January 2016, Exercise Price: $205.19 Expiration February 2016, Exercise Price: $26.11 Expiration February 2016, Exercise Price: $27.32 45 Expiration February 2016, Exercise Price: $200.20 Expiration February 2016, Exercise Price: $209.50 45 Expiration March 2016, Exercise Price: $27.32 Expiration March 2016, Exercise Price: $209.50 Expiration April 2016, Exercise Price: $27.15 Expiration April 2016, Exercise Price: $207.40 Expiration May 2016, Exercise Price: $27.65 20 Expiration May 2016, Exercise Price: $211.80 20 Expiration May 2016, Exercise Price: $27.45 Expiration May 2016, Exercise Price: $210.50 Expiration June 2016, Exercise Price: $27.15 65 Expiration June 2016, Exercise Price: $27.65 Expiration June 2016, Exercise Price: $208.25 65 Expiration June 2016, Exercise Price: $211.80 Expiration July 2016, Exercise Price: $27.15 Expiration July 2016, Exercise Price: $27.50 35 Expiration July 2016, Exercise Price: $208.25 Expiration July 2016, Exercise Price: $211.00 35 Expiration August 2016, Exercise Price: $27.35 Expiration August 2016, Exercise Price: $209.77 77 Expiration August 2016, Exercise Price: $211.00 Expiration September 2016, Exercise Price: $25.70 Expiration September 2016, Exercise Price: $197.15 Total Call Options Put Options - 10.0% (a) S&P 500 Composite Stock Price Index Expiration October 2015, Exercise Price: $194.50 Expiration October 2015, Exercise Price: $199.26 30 Expiration November 2015, Exercise Price: $199.26 30 Expiration November 2015, Exercise Price: $200.00 Expiration December 2015, Exercise Price: $184.50 Expiration December 2015, Exercise Price: $205.19 40 Expiration January 2016, Exercise Price: $199.20 40 Expiration January 2016, Exercise Price: $205.19 Expiration February 2016, Exercise Price: $200.20 Expiration February 2016, Exercise Price: $209.50 45 Expiration March 2016, Exercise Price: $209.50 Expiration April 2016, Exercise Price: $207.40 Expiration May 2016, Exercise Price: $211.80 20 Expiration May 2016, Exercise Price: $210.50 Expiration June 2016, Exercise Price: $208.25 65 Expiration June 2016, Exercise Price: $211.80 Expiration July 2016, Exercise Price: $208.25 Expiration July 2016, Exercise Price: $211.00 35 Expiration August 2016, Exercise Price: $209.77 77 Expiration August 2016, Exercise Price: $211.00 Expiration September 2016, Exercise Price: $197.15 Total Put Options Total Purchased Options (Cost $38,402,788) $ Money Market Funds - 1.1% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio - Institutional Class 0.16% (b) Total Money Market Funds (Cost $373,560) $ Total Investments (Cost $38,776,348) - 104.1% Liabilities in Excess of Other Assets - (4.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing. (b) Variable Rate Security.The rate shown represents the rate at September 30, 2015. HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS DISCIPLINED OPPORTUNITY FUND SCHEDULE OF OPTIONS WRITTEN September 30, 2015 (Unaudited) Options Written - 6.6% Call Options - 1.8% Contracts Value S&P 500 Composite Stock Price Index Expiration: October 2015, Exercise Price: $203.45 $ Expiration: October 2015, Exercise Price: $207.00 60 Expiration: November 2015, Exercise Price: $207.90 60 Expiration: November 2015, Exercise Price: $208.90 Expiration: December 2015, Exercise Price: $195.50 Expiration: December 2015, Exercise Price: $214.01 80 Expiration: January 2016, Exercise Price: $210.00 80 Expiration: January 2016, Exercise Price: $214.49 Expiration: February 2016, Exercise Price: $210.50 Expiration: February 2016, Exercise Price: $218.00 90 Expiration: March 2016, Exercise Price: $218.80 Expiration: April 2016, Exercise Price: $216.70 Expiration: May 2016, Exercise Price: $220.00 Expiration: June 2016, Exercise Price: $218.00 Expiration: June 2016, Exercise Price: $221.00 Expiration: July 2016, Exercise Price: $218.25 Expiration: July 2016, Exercise Price: $219.30 70 Expiration: August 2016, Exercise Price: $217.80 Expiration: August 2016, Exercise Price: $220.10 Expiration: September 2016, Exercise Price: $205.80 Total Call Options Put Options - 4.8% S&P 500 Composite Stock Price Index Expiration: October 2015, Exercise Price: $175.05 Expiration: October 2015, Exercise Price: $179.33 30 Expiration: November 2015, Exercise Price: $179.33 30 Expiration: November 2015, Exercise Price: $180.00 Expiration: December 2015, Exercise Price: $166.05 Expiration: December 2015, Exercise Price: $184.67 40 Expiration: January 2016, Exercise Price: $179.28 40 Expiration: January 2016, Exercise Price: $184.67 Expiration: February 2016, Exercise Price: $180.18 Expiration: February 2016, Exercise Price: $188.55 45 Expiration: March 2016, Exercise Price: $188.55 Expiration: April 2016, Exercise Price: $186.66 Expiration: May 2016, Exercise Price: $190.62 20 Expiration: May 2016, Exercise Price: $189.45 Expiration: June 2016, Exercise Price: $187.43 65 Expiration: June 2016, Exercise Price: $190.62 Expiration: July 2016, Exercise Price: $187.43 Expiration: July 2016, Exercise Price: $189.90 35 Expiration: August 2016, Exercise Price: $188.79 77 Expiration: August 2016, Exercise Price: $189.90 Expiration: September 2016, Exercise Price: $177.44 Total Put Options Total Options Written (Premiums received $4,553,903) - 6.6% $ HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS DISCIPLINED OPPORTUNITY FUND The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The following is a summary of the inputs used to value the Fund’s assets and liabilities as of September 30, 2015: Description Level 1 Level 2 Level 3 Total Purchased Options $
